DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species of Figure 2, claims 1-19 in the reply filed on 7/21/201 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Teggatz et al. [US 8,664,745 B2.]
Regarding claims 1-2, Teggatz et al. discloses an inductor, comprising:
- a spiral inductor trace [12]; and 
- a magnetic body [16] surrounding the inductor trace, wherein the magnetic body comprises a first step surface and a second step surface, wherein the inductor is integrated into a package substrate [figure 4G.]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-8 and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teggatz et al.
Regarding claims 10-11, 15 and 19, Teggatz et al. discloses an inductor comprising:
- a barrier layer [figure 1];
- a spiral inductor trace [12] over a first surface of the barrier layer; 
- a first magnetic body [16] over the inductor trace and the first surface of the barrier layer; and 
- a second magnetic body [20], wherein the first and second magnetic bodies having substantially vertical sidewalls, wherein the inductor is integrated into a package substrate [figure 4G.]
Teggatz et al. discloses the instant claimed invention except for the specific arrangement of the magnetic bodies.
The specific arrangement of the magnetic bodies and thicknesses would have been an obvious design consideration for the purpose of facilitating different magnetic flux/field characteristics desired.
Regarding claims 3-4, Teggatz et al. further discloses internal via [not show] for internal connection and outer conductor connections [40, 42a, 42b.]
The specific internal and outer conductor connections structure and/or arrangement relative to the magnetic body would have been an obvious design consideration for the purpose improving connections.

Regarding claims 8 and 17, Teggatz et al. inherently discloses coreless package substrate.
Regarding claims 12 and 13, the specific tapered and/or stepped structure of the magnetic body would have been an obvious design consideration for the purpose of facilitating magnetic flux/field desired [note magnetic body 16 having stepped surface.]
Regarding claim 14, the specific thickness of the barrier layer would have been an obvious design consideration for the purpose of reducing thickness of the device.
Regarding claim 18, the specific core of the package substrate would have been an obvious design consideration for the purpose of providing a complete magnetic loop structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837